DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uthman et al. (US 2011/0082381) in view of Guo et al. (US 2011/0257556).
Uthman et al. discloses:

1. A method for processing an electroencephalography (EEG) signal, through a processor, comprising: obtaining the EEG signal (e.g., [0012]-[0015]); dividing the EEG signal into a plurality of first sampling intervals, and detecting a spike number comprised in each of a plurality of first sampling intervals to obtain a spike distribution waveform;  to obtain a plurality of energy distribution waveforms (e.g., via the disclosed method of using the spike and wave discharge epochs and an algorithm(s) based on a wavelet transform); to obtain a complexity change waveform (e.g., via the disclosed labeled and scored SWD epochs obtained from the algorithm); and obtaining a determination result of a specified neural waveform based on the spike distribution waveform, the plurality of energy distribution waveforms, and the complexity change waveform, wherein the determination result comprises a time interval, a waveform in the time interval of the spike distribution waveform conforms to a spike distribution rule of the specified neural waveform, a waveform in the time interval of each of the energy distribution waveforms conforms to an energy change rule of the specified neural waveform, and a waveform in the time interval of the complexity change waveform conforms to a complexity change rule of the specified neural waveform (e.g., [0034]-[0039], [0045], [0083]-[0104] & [0149]-[0151]).

2. The method for processing an EEG signal according to claim 1, wherein obtaining the spike distribution waveform comprises: recording the spike number comprised in each of the first sampling intervals following a time series in a spike distribution waveform diagram, thereby obtaining the spike distribution waveform (e.g., [0165]-[0168]).

3. The method for processing an EEG signal according to claim 1, wherein after obtaining the spike distribution waveform, the method further comprises: determining whether spike numbers of a plurality of unit intervals in the spike distribution waveform conform to the spike distribution rule  (e.g., via the disclosed use of the sliding window/variance window), wherein in two adjacent unit intervals in a time series, if a spike number in a later unit interval decreases compared with a spike number in an earlier unit interval, the later unit interval is determined as conforming to the spike distribution rule (e.g., [0149]-[0151]).

4.  The method for processing an EEG signal according to claim 1, wherein the step performing an empirical mode decomposition on the EEG signal to obtain a plurality of the intrinsic mode signals; wherein obtaining a plurality of energy distribution waveforms comprises: recording the instantaneous frequency corresponding to each of the second sampling intervals following a time series in an instantaneous frequency distribution diagram corresponding to each of the intrinsic mode signals, thereby obtaining the instantaneous frequency distribution waveforms respectively corresponding to the plurality of intrinsic mode signals (e.g., [0165]-[0168]).

5. The method for processing an EEG signal according to claim 1, wherein after obtaining the plurality of energy distribution waveforms, the method further comprises: determining whether energy densities in a plurality of unit intervals of the plurality of energy distribution waveforms conform to the energy change rule (e.g., via the disclosed decomposition of the wavelet that further provide the variance profiles),, wherein in two adjacent unit intervals in a time series of each of the energy distribution waveforms at a same time, if an energy density in a later unit interval decreases compared with an energy density in an earlier unit interval, the later unit interval is determined as conforming to the energy change rule (e.g., [0165]-[0168]).

6. The method for processing an EEG signal according to claim 1, wherein recording the entropy corresponding to each of the third sampling intervals following a time series in a complexity waveform diagram, thereby obtaining a complexity waveform; and wherein obtaining the complexity change waveform comprises: recording the spike number comprised in each of the calculation intervals following a time series in a complexity spike distribution diagram, thereby obtaining the complexity change waveform (e.g., [0168]-[0174]).

7. The method for processing an EEG signal according to claim 1, wherein after obtaining the complexity change waveform, the method further comprises: determining whether spike numbers in a plurality of unit intervals of the complexity change waveform conform to the complexity change rule, wherein
a unit interval in which the spike number is greater than a preset value is determined as conforming to the complexity change rule (e.g., [0168]-[0174]).

8. The method for processing an EEG signal according to claim 1, wherein the specified neural waveform is an irregular phase waveform for determining epilepsy onset [e.g., 0034].

9. A system for processing an EEG signal, comprising: an output device; a storage device, comprising a plurality of code fragments; and a processor, coupled to the output device and the storage device, the processor performing the plurality of code fragments to: obtain the EEG signal; obtain a spike distribution waveform; obtain a plurality of energy distribution waveforms; dividing the EEG signal into a plurality of third sampling intervals, calculating an entropy of each of the third sampling intervals to obtain a complexity waveform, obtain a complexity change waveform; and obtain a determination result of a specified neural waveform based on the spike distribution waveform, the plurality of energy distribution waveforms, and the complexity change waveform, wherein the determination result comprises a time interval, a waveform in the time interval of the spike distribution waveform conforms to a spike distribution rule of the specified neural waveform, a waveform in the time interval of each of the energy distribution waveforms conforms to an energy change rule of the specified neural waveform, and a waveform in the time interval of the complexity change waveform conforms to a complexity change rule of the specified neural waveform (e.g., [0034]-[0039], [0045], [0083]-[0104] & [0149]-[0151]).
	Uthman et al. discloses the claimed invention having a method and system for an processing EEG signal comprising obtaining a plurality of energy distribution waveforms, performing a complexity analysis on the EEG signal to obtain a complexity change waveform and obtain a determination result of a specified neural waveform comprising a time interval except wherein said EEG signal is divided into a plurality of first, second and third sampling intervals, decomposing the EEG signal into a plurality of intrinsic modes signals and detecting a spike number comprised in each of the plurality of calculated intervals.  Guo et al. teaches that it is known in the art to use a method and system comprising acquiring a EEG signal, decomposing said EEG signal into a plurality of intrinsic mode functions (IMFs), i.e. comprising multiple groups, and calculating factors associated with the amplitude (i.e. spike distribution) of at least one of the IMFs {e.g., [0012]-[0013], [0029], [0042]-[0043] & (Figs. 2-3 & 7)}.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and system as taught by Uthman et al. with the decomposition of an EEG signal into a plurality of IMFs and calculating the amplitude-factors as taught by Guo et al. since such a modification would provide the method and system for an processing EEG signal comprising obtaining a plurality of energy distribution waveforms, performing a complexity analysis on the EEG signal to obtain a complexity change waveform and obtain a determination result of a specified neural waveform comprising a time interval, wherein said EEG signal is divided into a plurality of first, second and third sampling intervals, decomposing the EEG signal into a plurality of intrinsic modes signals and detecting a spike number comprised in each of the plurality of calculated intervals for providing the predictable results pertaining to utilizing a representation of the EEG signal that shows the frequency-amplitude in a way in which the EEG signal can be related to a specific neurological event {e.g., Guo, [0012]-[0013], [0029], [0042]-[0043] & (Figs. 2-3 & 7)}.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the above action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792